Exhibit 10.1

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (“Agreement”), effective as of January 8th, 2019, is
executed by Gopher Protocol Inc., a Nevada corporation with a business address
located at 2500 Broadway, Suite F-125, Santa Monica, CA 90404 (the “Pledgor”) in
favor of Latin American Exchange Latinex Casa de Cambio, S.A. a Costa Rica
Corporation with a business address located at EBC – Davivienda Building 1st
floor, Meridiano Business Center Escazu, San Jose 10203 Costa Rica (“Latinex”).

 

RECITALS

 

A.          Latinex is a fully licensed and Central Bank regulated “Currency
Exchange” in Costa Rica. Latinex is Authorized by the Central Bank of Costa Rica
(“BCCR”) and authorized and supervised by the General Superintendence of
Financial Institutions (“SUGEF”). Latinex is associated to the National System
of Electronic Payments (“SINPE” and collectively with BCCR and SUGEF, the “CR
Regulators”).

 

B.           The CR Regulators requires that Latinex maintain a certain level of
regulatory risk capital of to support its business (“Capital”).

 

C.           As of the date hereof, Pledgor presently has Capital.

 

D.           Pledgor, in order to allow Latinex sustain a level of regulatory
risk its business, as well as capital to support working capital needs, has
agreed to pledge shares of its common stock, $0.0001 par value per share, with a
value of USD $7,500,000 for a term of three years from the date that the CR
Regulators approve such pledge.

 

E.           Latinex, in consideration of Pledgor providing such pledge, has
agreed to pay Pledgor USD $375,000 per annum to be paid quarterly in
installments of USD $93,750 in arrears commencing January 1, 2019. Said
consideration may be paid with virtual currency of Latinex associate WISE
Network S.A. with the symbol WSE. Where the face value of WSE is 1 WSE = $10,
Pledgor will accept payments via WSE at 50%, e.g. 1 WSE = $5 US Dollars.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
hereafter set forth, Pledgor agrees as follows:

 

1.            Pledge. In accordance with the term of this Agreement, Pledgor
hereby grants to Latinex security interest in, and hereby assigns to Latinex all
right, title and interest of Pledgor in and to shares of common stock of
Pledgeor equal to USD $7,500,000 divided by the Pledgor’s closing price on the
date prior to the date hereof, including without limitation, all evidence of the
same. (hereafter referred to as “Collateral”).

 

2.            Representations and Warranties. Pledgor represents and warrants to
Latinex that:

 

(a)Pledgor has, and has duly exercised, all requisite power and authority to
enter into this Agreement, to pledge its interest in the Collateral and to carry
out the transactions contemplated by this Agreement.

 

 

 

 

(b)Pledgor is the legal and beneficial owner of all of the Collateral.

 

(c)All of the Collateral is free of any pledge, mortgage, hypothecation, lien,
charge, encumbrance or security interest or the proceeds thereof, except for
that granted hereunder.

 

(d)The execution and delivery of this Agreement, and the performance of its
terms, will not violate or constitute a default under the terms of any other
agreement, indenture or other instrument, license, judgment, decree, order, law,
statute, code, ordinance or other governmental rule or regulation, applicable to
Pledgor or any of Pledgor’s property or the consent to this Agreement and the
performance of its terms has been obtained from all necessary third parties.

 

(e)The execution and delivery of this Agreement, and the performance of its
terms, will not result in any violation of any provision of the articles of
incorporation, bylaws and shareholder agreements, if any, pertaining to Pledgor
or Borrower or the consent to this Agreement and the performance of its terms
has been obtained from all necessary third parties.

 

3.           Covenants. Pledgor agrees upon the receipt by Latinex of written
notice from the CR Regulators that Latinex’s Capital has decreased below
$5,000,000, Latinex is permitted to sell the Collateral or any portion of the
Collateral only in an amount to ensure that the Company can satisfy the required
Capital. Upon Latinex receipt of written notice from the CR Regulators, Latinex
will provide written notice to Pledgor of its intent to sell a specific portion
of the Collateral, which shall include a copy of such written notice from the CR
Regulators. Pledgor must consent to such sale of the Collateral, which may not
be unreasonably withheld. In addition, Latinex will provide Pledgor with further
notice once sales are finalized. All sales of the Collateral will be made in
accordance with the Securities Act of 1933, as amended. Upon expiration of this
Agreement, the remaining Collateral shall be returned to the Pledgor free and
clear of all liens.

 

F.          4.          Fees. Latinex, in consideration of Pledgor pledging the
Collateral, has agreed to pay Pledgor USD $375,000 per annum to be paid
quarterly in installments of USD $93,750 in arrears commencing January 1, 2019.
Said consideration may be paid with virtual currency of Latinex associate WISE
Network S.A. with the symbol WSE. Where the face value of WSE is 1 WSE = $10,
Pledgor will accept payments via WSE at 50%, e.g. 1 WSE = $5 US Dollars.

 

5.           Termination. The term of this Agreement shall be three (3) years
from the date hereof. Latinex in its sole discretion may terminate the Agreement
at anytime, provided, however, upon termination, Latinex is required to return
the Collateral immediately upon such termination. In the event Latinex fails to
make any payment under Section 4 of this Agreement and such non-payment
continues for a period of five (5) business days at which point the Collateral
will be returned to the Pledgor. Upon any such termination hereunder, Latinex
will pay Pledgor $150,000 in addition to all additional fees payable hereunder.

 

2

 

 

6.           Law and Jurisdiction. The laws of the State of California apply to
this Agreement, without deference to the principles of conflicts of law. Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of the county of Los Angeles, State of California.

 

7.           Assignment. This Agreement may not be assigned by either party
without the prior written consent of the non-assigning party.

 

8.           Notices. Any notice, consent or authorization required or permitted
to be given pursuant to this Agreement shall be in writing and sent to the party
for or to whom intended, at the address of such party set forth above, by
registered or certified mail (if available), postage paid, or at such other
address as either party shall designate by notice given to the other in the
manner provided herein.

 

[signature page to follow]

 

3

 

 

IN WITNESS WHEREOF, the undersigned has caused this Stock Pledge Agreement to be
duly executed as of the day and year first above written.

 

  PLEDGOR       Gopher Protocol Inc.       By:/s/ Douglas Davis   Name:   Title:

 



LATINEX       Latinex Casa de Cambio, S.A.       By:/s/ Mauricio E. Lara R.  
Name: Mauricio E. Lara R.   Title: Vice President  

 

4